DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/31/2022 has been entered.

Response to Declaration
The Declaration under 37 CFR 1.132 filed 01/31/2022 is sufficient to overcome the rejection of claims 1, 5-9, 11, 13, 16-17 and 19-20 based upon the references applied under 35 USC §103.

Drawings
The drawings were received on 01/23/2021. These drawings are acceptable.

ALLOWABLE CLAIMS
	Claims 1, 5-9, 11, 13, 16-17 and 19-20 are allowable over the prior art.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Oh (Pub. No.: US 2013/0218122 A1) which discloses an integrated injectable infusion system comprising a drug vial container, a second container, a fused connection port and a flue needle. Isono et al. (US Pat. No.: 5,380,315) discloses a connection port comprising the second width being smaller than the first width of the opening. Carrez et al. (Pub. No.: US 2016/0262981 A1) discloses at least two interrupting protuberances. Aoki et al. (US Pat. No.: 4,936,841) discloses a tubular ring surrounding connection between a vial holder and a connection port. Palmer (US Pat. No.: 5,405,580) discloses a holder cap element having toothpick like sticks or nails spaced apart that allow air, vapor or gas flow during a sterilization process. Modifying Oh such that it includes the elements of Isono, Carrez, Aoki and Palmer would require a substantial reconstruction of the system of Oh and would therefore not be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Accordingly, claim 1 and it’s dependents, claims 5-9, 11, 13, 16-17 and 19, are allowable over the prior art.
Similarly, claim 20 requires a second width smaller than a first width, at least three interrupting protuberances, a tubular ring surrounding the connection between the vial holder and the fused connection port, and a toothpick like sticks or nails spaced apart.
Accordingly, claim 20 is allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781